DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 8, 10, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Partridge et al. [US 9,562,745] in view of Wenger et al. [US 2016/0226278].
With respect to claims 1, 6, 10, and 15, Partridge discloses a portable power bank device [Fig. 1], comprising: a rechargeable battery [12A/B] for supplying electric charge to a mobile computing device external to the power bank [user equipment] via an electrical connection between the power bank battery and a battery of the mobile computing device [18/20], the power bank battery having a nominal capacity [implicit feature; i.e. every battery has some nominal capacity]; a communication module for exchanging communication signals with the mobile computing device [i.e. user interface or PDA]; and
a control module comprising one or more processors and a memory storing non-transitory computer executable instructions that, when executed via the one or more processors, cause the power bank to: determine the nominal capacity of the power bank battery, measure a present capacity of the power bank battery, compare the present capacity of the power bank battery to the nominal capacity of the power bank battery to determine a health value of the power bank battery [col. 9 lines 30-60; discloses a current/present capacity is displayed when the state of health is low, a SOH being low is equated to a certain degradation (i.e. a ratio of current/initial capacity) of the battery being reached]. However, Partridge fails to explicitly disclose transmitting to the mobile computing device, via the communication module, an indication of the health value of the power bank battery when the health value is less than or equal to a threshold value.
	Wenger teaches a portable battery pack utilizing SOH information wherein the SOH is transmitted to a mobile computing device, via a communication module, an indication of the health value of the power bank battery when the health value is less than or equal to a threshold value [Figs. 8 and 9; par. 0178-0184] with wireless signals [wi-fi, Bluetooth, zigbee, RF, etc; par. 0108-109, 0146].
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant invention to modify Partridge such that the SOH information is transmitted to the mobile computing device as taught by Wenger for the benefit of providing quick and easy visual status information of the battery to a user thereby allowing corrective measure to be taken if/when the SOH declines below critical levels. 

With respect to claims 8 and 17, Partridge discloses wherein the electrical connection between the power bank battery and the mobile computing device battery comprises a wired electrical connection between the power bank and the mobile computing device [see the cords/wires as illustrated in Fig. 1].
Claim(s) 2-5 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Partridge et al. [US 9,562,745] and Wenger et al. [US 2016/0226278] as applied above, and further in view of Andou et al. [US 2013/0049704] .
With respect to claims 2-5 and 11-14, Partridge fails to disclose the details of how a present capacity of the battery is measured, but that is because the process to tallying current in/out of the battery as it is charged and discharged in order to determine a current capacity is routine in the art of battery charging. For example, Andou discloses monitoring an inflowing/outflowing of electric current to a battery and a voltage of the battery during a time interval corresponding to a charging/discharging of the battery; and calculating an input/output energy capacity of the power bank battery based upon the monitored inflowing/outflowing electric current and the voltage over the time interval; and determine the present capacity based upon the calculated input/output energy capacity [par. 0030-0035].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant invention to modify Partridge such that the present capacity information is calculated using the known current in/current out integration method as taught by Andou for the benefit of providing using a method of capacity calculation with greater accuracy (as the exact current exchange is monitored) and thereby providing the user with a more reliable reading. 

Claim(s) 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Partridge et al. [US 9,562,745] and Wenger et al. [US 2016/0226278] as applied above, and further in view of Kanakis [US 2020/0259345] .
With respect to claims 7 and 16, Partridge fails to discloses wherein the electrical connection between the power bank battery and the mobile computing device battery comprises a wireless electrical connection between the power bank and the mobile computing device. However, portable power banks incorporating wireless chargers is known in the art. For example, Kanakis teaches a portable power bank utilizing wireless power transfer. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant invention to modify Partridge to include a wireless charging interface as taught by Kanakis for the benefit of providing a non-contact means for the recharging operation thereby eliminating the need to fiddle with cords and enabling a quicker connection means. 

Claim(s) 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Partridge et al. [US 9,562,745] and Wenger et al. [US 2016/0226278] as applied above, and further in view of Newman et al. [CA 2737820].
With respect to claims 9 and 18, Partridge fails to disclose wherein the threshold value is a value defined by a user of the mobile computing device via an application executing at the mobile computing device. However, selecting of workable thresholds is generally recognized as being within the skill of a person with ordinary skill. For example, Newman teaches the threshold value is a value defined by a user of the mobile computing device via an application executing at the mobile computing device [Figs. 8-14; user setting of the thresholds for the grade/SOH of the battery].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant invention to modify Partridge to include user selectable thresholds as taught by Newman for the benefit of allowing for the user to tailor the process based on their specific needs and/or use of the battery. 

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859